Citation Nr: 0308653	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by supraventricular tachycardia and Wolff-
Parkinson-White syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.  

The veteran also had service including unverified active duty 
for training (ACDUTRA) with the U.S. Air Force Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 RO decision, which denied service 
connection for a disability manifested by supraventricular 
tachycardia and Wolff-Parkinson-White syndrome.  

In his March 1997 Substantive Appeal statement, the veteran 
indicated a desire for a personal hearing at the RO before a 
Veterans Law Judge.  He was notified in March 1999 of a 
hearing scheduled in April 1999, but he failed to appear.  

In October 1999, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  There is no convincing evidence to show that the 
veteran's disability manifested by supraventricular 
tachycardia and Wolff-Parkinson-White syndrome was present 
during his period of active service or during a period of 
ACDUTRA service.  

2.  The veteran's currently demonstrated supraventricular 
tachycardia and Wolff-Parkinson-White syndrome is not shown 
to have been caused by any incident or event of active 
service or his subsequent ACDUTRA service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome that is due to disease or injury that was incurred 
in or aggravated by active service or any period of ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Army from January 
1982 to January 1985.  Thereafter, he had various periods of 
active duty for training (ACDUTRA) with the U.S. Air Force 
Reserve; he was discharged from the Reserve effective in 
August 1992.  

A careful review of the service medical records shows that, 
on a June 1981 physical examination for enlistment purposes, 
the veteran's heart and chest were clinically normal.  

On a Report of Medical history in June 1981, the veteran 
indicated that he had never had shortness of breath, pain or 
pressure in his chest, palpitation or pounding heart or heart 
trouble.  In February 1984, he complained of having chest 
pains, shortness of breath and numbness in his left arm.  
Following an electrocardiogram (ECG), the diagnosis was that 
of probable musculoskeletal chest wall pain.  

On a June 1984 Report of Medical History, he indicated that 
he did not have shortness of breath, pain or pressure in his 
chest, palpitation or pounding heart or heart trouble.  A 
June 1984 ECG reflected sinus bradycardia, with sinus 
arrhythmia.  In August 1984, the veteran complained of having 
tenderness on the right side of his chest.  A small mass was 
noted to the mid-area of the right breast.  The assessment 
was that of idiopathic gynecomastia.  

The medical records of the Orlando Regional Medical Center, 
dated in September 1990, indicate that the veteran had a 
three-year history of known Wolff-Parkinson-White syndrome 
based on previous resting ECG's.  He reported that he had 
been bothered recently with frequent episodes of tachycardia, 
shortness of breath and intermittent chest discomfort.  The 
diagnosis was that of Wolff-Parkinson-White syndrome with 
supraventricular tachycardia.  

The medical records of the Shands Hospital at the University 
of Florida show that, on a September 1990 consultation 
request, the veteran reported a history of Wolff-Parkinson-
White syndrome by ECG criteria for the past several years.  
He reported that he had developed his first episode of chest 
pain with palpitations three years prior, while at service 
drill.  The veteran indicated that he had had several ECG's 
since then, which revealed Wolff-Parkinson-White syndrome.  
He now complained of palpitations with substernal chest pain.  

In October 1990, the veteran underwent surgical ablation of 
the Wolff-Parkinson-White pathway.  A discharge summary 
indicates that he had a history of Wolff-Parkinson-White 
syndrome diagnosed on a routine screening ECG three years 
previously and that, until two weeks prior to his admission 
for symptomatic tachycardia, he had reportedly been 
asymptomatic since his diagnosis three years previously.  The 
diagnosis was that of Wolff-Parkinson-White syndrome and 
tachycardia.  

The medical records received from Martin Derrow, M.D., dated 
from February 1988 to October 1995, reflect that the veteran 
had a history of Wolff-Parkinson-White syndrome, with 
ablation surgery in 1990.  A June 1989 record indicates that 
the veteran related having been diagnosed with Wolff-
Parkinson-White syndrome two years previously and having had 
between 10 and 15 episodes of tachycardia a day.  The medical 
records received from Scott Greenwood, M.D., dated from 1990 
through 1992, reflect similar findings.  

The medical records of the University of South Carolina, 
dated in September 1996, reflect complaints of shortness of 
breath and palpitations in the chest.  The assessment was 
that of Wolff-Parkinson-White syndrome by history.  

The VA medical records, dated in September 1996, show that 
the veteran was seen on outpatient and inpatient bases with 
increasing symptoms of palpitations, slight chest pain, 
shortness of breath and diaphoresis.  He was admitted to the 
hospital for three days for observation.  The veteran 
reported that he was initially diagnosed with Wolff-
Parkinson-White syndrome in 1990.  He was treated and 
discharged home in good condition, with a diagnosis of Wolff-
Parkinson-White syndrome.  

In September 1996, the RO received the veteran's claim of 
service connection for a heart condition.  The veteran's 
representative indicated in the claim that the veteran had 
reported this condition while on active duty stationed at 
Moody Air Force Base (AFB) in Georgia and at MacDill Air 
Force Base (AFB) in Tampa, Florida, in 1986.  

The VA medical records, dated in October 1996, show that the 
veteran was hospitalized for three days, having been referred 
for further evaluation.  He underwent an electrophysiology 
study and radiofrequency ablation.  

The discharge diagnoses were those of history of 
supraventricular tachycardia; history of Wolff-Parkinson-
White syndrome, left lateral pathway, status post 
cryoablation in 1990; evidence of posteroseptal concealed 
bypass tract and supraventricular tachycardia; and status 
post radiofrequency ablation for paraseptal accessory pathway 
(concealed).  

In October 1996, the RO received the veteran's service 
medical records, covering his 1982-1985 active duty service, 
as requested from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  

In a January 1997 decision, the RO denied service connection 
for a disability manifested by supraventricular tachycardia 
and Wolff-Parkinson-White syndrome.  

In a February 1997 statement, the veteran expressed his 
disagreement with the RO's decision, asserting that the 
condition of superventricular tachycardia of Wolff-Parkinson-
White syndrome was reported while he was in the military.  He 
stated that, in 1986, while on active duty at Moody AFB, he 
reported this condition and was seen by the emergency room 
physician.  He stated that this was the first occurrence of 
this condition.  

The veteran stated that the physician referred him for follow 
up at his regular duty station at MacDill AFB, where a 
cardiologist conducted some tests, including an ECG and 
Holter, to properly diagnose his condition.  He asserted that 
the cardiologist ultimately diagnosed him with Wolff-
Parkinson-White syndrome.  He stated that he was next 
evaluated and treated by a civilian doctor (with Cigna 
Healthcare) in 1987.  He stated that, in 1990, he underwent 
open-heart surgery by civilian doctors, and that in 1996 his 
condition was aggravated and he sought treatment with VA 
doctors.  He claimed that his condition was reported in the 
service and had been with him ever since.  He stated that the 
RO had not considered his military records from 1986.  

In a February 1998 statement, the veteran requested VA to 
obtain his medical records from his Reserve service.  

In a February 1998 letter, the RO requested the veteran to 
furnish the original copy, or a certified copy, of his 
separation papers from service.  The RO indicated that it did 
not have a DD Form 214 regarding his Air Force service.  

The veteran replied in February 1998 that he did not have a 
copy of his separation papers or anything that indicated his 
discharge from the Reserve.  He indicated that he did not 
know where his Air Force Reserve medical records were located 
and that he was unable to locate them on his own.  He stated 
that, while in the Air Force Reserves, he was stationed at 
Moody AFB, Georgia and MacDill AFB, Tampa, Florida.  

In March 1998 letters, the RO requested from Moody and 
MacDill Air Force Bases the veteran's medical records 
regarding treatment for Wolff-Parkinson-White syndrome.  The 
RO indicated that the veteran was assigned to those military 
installations during the time frame of August 1986 through 
August 1990 (one of the two letters sent to MacDill indicated 
a time frame of August 1986 through December 1992).  

In March 1998, Moody AFB, Georgia, responded to the RO, 
indicating that a thorough search of its files had revealed 
no records regarding the veteran.  It recommended that the RO 
contact the NPRC.  In April 1998, MacDill AFB, Florida, 
responded to the RO, indicating that it had no records in its 
file regarding the veteran.  

On a VA form, Request for Information Needed to Locate 
Medical Records, dated in August 1998, the RO requested the 
NPRC to furnish medical ("cardiac care") records of the 
veteran, dated in 1986, from his Air Force Reserve service.  
The RO specifically listed the Moody AFB hospital and the 
MacDill AFB clinic.  

In October 1998, in response to the RO's request for records 
of the veteran's treatment for Wolff-Parkinson-White 
syndrome, dated 1986 through 1990, from Moody and MacDill 
AFBs, the NPRC stated that no records were found.  

In a September 1999 memorandum, Nikita Tregubov, M.D., a 
medical consultant for the veteran's representative, 
indicated that she had carefully reviewed the veteran's 
claims file.  She noted that the veteran had complained of 
tingling down his left arm while on active duty and that he 
had not been provided an ECG on his discharge physical 
examination.  She also noted that, in 1996, the veteran was 
diagnosed with Wolff-Parkinson-White symptom, for which he 
underwent surgery.  She opined that, due to the symptoms the 
veteran had displayed on active duty and his later onset of 
Wolff-Parkinson-White syndrome, it was possible that his 
current condition was related to his early complaints on 
active duty.  She indicated that a further opinion by a 
cardiologist would be helpful in solidifying this 
relationship.  

In October 1999, the Board remanded the case to the RO for 
additional development.  

In a December 1999 letter, the RO requested the veteran to 
furnish information concerning his treatment for 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome since his military service.  The RO also requested 
that the veteran furnish his Reserve unit designation to 
include company, dates of active duty for training, and 
copies of orders for this period of active duty for training.  

On a December 1999 VA examination, the veteran's claims file 
was reviewed with particular emphasis on his military 
records.  The examiner noted that ECGs were conducted in 
February 1984 and June 1984 (he indicated that the veteran 
did not have tachycardia at that time), and that there were 
references by the veteran to a period of active Reserve duty 
in 1986 when he had the onset of tachycardia.  According to 
the veteran, he was at Moody and MacDill AFB's at the time.  
The examiner indicated that attempts to retrieve these 
medical records had been unsuccessful and that they were not 
included in the claims file.  

The VA examiner recorded the veteran's report of having 
developed tachycardia in 1986, while on active Reserve duty 
at Moody AFB, after which he had a workup at MacDill.  The 
diagnosis, according to the veteran, was that of Wolff-
Parkinson-White syndrome.  The veteran reported having had 
heart surgery in 1990, after which he did well until 1995.  
He was seen at the VA in 1996, and since then he reported 
brief episodes of tachycardia lasting 15 to 30 seconds, which 
were associated with mild pressure in the chest and 
dizziness.  Presently, he had some dyspnea with episodes of 
tachycardia and dizziness.  On examination, the veteran 
underwent testing to include an ECG that was normal.  

The VA examiner believed that the veteran had Wolff-
Parkinson-White syndrome.  The examiner stated that, based on 
the veteran's history, the veteran's supraventricular 
tachycardia initially appeared during active duty and that 
this probably could be confirmed by obtaining his 1986 
medical records.  The examiner added that anxiety and fatigue 
might precipitate episodes of tachycardia in susceptible 
individuals and that it was certainly plausible that these 
factors occurred during the veteran's active Reserve duty.  

On a February 2000 VA form, in response to a Supplemental 
Statement of the Case issued earlier that month, the veteran 
indicated that he was still unsatisfied with the RO's 
decision and desired that his appeal be sent to the Board 
without waiting for the 60-day due process period to expire.  

In a March 2000 statement, the veteran submitted evidence of 
his service in the Air Force Reserve.  He enclosed an Air 
Force discharge certificate, indicating his honorable 
discharge from Reserve in August 1992, and a computer-
generated Air Force Reserve Order, stating that he was 
relieved from assignment and discharged effective in August 
1992.  

In a letter, the veteran stated that he served at two duty 
locations:  the 56th Security Police Squadron at MacDill AFB 
and the 347th Security Police Squadron at Moody AFB.  He 
indicated that he served his weekend drills at MacDill and 
did his "two weeks a year" at Moody.  He stated that he 
served in Reserve from August 1986 to June 1992.  He 
reiterated that he received treatment for Wolff-Parkinson-
White syndrome while on active duty training at both duty 
locations.  He indicated that he was unable to obtain his 
treatment records because they could not be located.  

In a March 2003 letter, the Board informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA) and about 
its duties under the Act, specifically its duty to notify him 
about his claim and its duty to assist him in obtaining 
evidence for his claim.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in January 1997), Statement of the Case (in 
February 1997), and Supplemental Statement of the Case (in 
February 2000), the RO has notified him of the evidence 
needed to substantiate his claim.  Further, in a March 2003 
letter, the Board informed the veteran of what information or 
evidence was needed from him and what the VA would do to 
assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private providers).  The RO has also sought and obtained an 
examination in December 1999, regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a Veterans Law 
Judge, but he failed to appear.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

In that regard, it is noted that the object of the October 
1999 Remand was to verify the veteran's periods of service 
with the Reserve and to obtain a VA examination with opinion 
regarding the etiology of the veteran's current disability of 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome.  

However, the subsequent development by the RO was not 
entirely responsive to the Remand.  The exact periods of the 
veteran's ACDUTRA service were not verified (although the 
veteran's discharge date from the Reserve is known), and a VA 
examiner's opinion was based on the veteran's history and not 
on actual service records (as medical records were not 
found).  

Nevertheless, another remand is not warranted as there does 
not appear to be any further development that could be 
accomplished, which would assist the veteran in his claim.  
Determining the veteran's exact duty periods is not helpful 
in light of the lack of Reserve medical records.  

Further, another VA examination would be pointless in view of 
the lack of Reserve medical records upon which to base an 
informed opinion.  As described hereinabove, the RO has made 
reasonable efforts to obtain all of the veteran's Reserve 
medical records, both from the Air Force Bases specified by 
the veteran and from the NPRC, covering the entire period 
during which the veteran was a member of the Reserves.  The 
medical records are not on file.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service or in the presumptive period 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. §3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24).  

The veteran contends that his disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome had its onset during a period of his service with 
the Reserve.  

In particular, he alleges that, while on active duty 
stationed at Moody AFB in 1986, he first reported his 
condition.  He alleges that, during a follow-up evaluation, 
he was subsequently diagnosed with Wolff-Parkinson-White 
syndrome by a cardiologist at MacDill AFB.  He contends that 
his 1986 service medical records would support his claims.  

However, after a careful review of the evidence, the Board 
finds that there is no convincing evidence to show that his 
currently present disability manifested by supraventricular 
tachycardia and Wolff-Parkinson-White syndrome was present in 
service or that it was caused by any incident of service.  

There is no contemporaneous medical evidence revealing 
complaints, treatment or diagnosis of Wolff-Parkinson-White 
syndrome, during the veteran's period of service with the 
Reserve, which follows his January 1985 discharge from active 
duty with the Army up to August 1992.  

In fact, searches for medical records at Moody and MacDill 
AFBs as well as at the NPRC, covering the period of Reserve 
service, have been unsuccessful.  There are no service 
medical records to reflect that the onset of supraventricular 
tachycardia and Wolff-Parkinson-White syndrome was during the 
veteran's ACDUTRA service.  

The subsequent private and VA records, dated beginning in 
February 1988, reflect that the veteran had a "history of" 
Wolff-Parkinson-White syndrome that was diagnosed in 1987.  
On one record in September 1990, the veteran reported having 
developed his initial episode of chest pain with palpitations 
three years prior, while at service drill.  Nevertheless, 
there are no medical records to corroborate these reports or 
to indicate with accuracy when the veteran's syndrome began.  

There is clear evidence of actual manifestations of Wolff-
Parkinson-White syndrome beginning in 1990, when the veteran 
underwent surgery for the condition.  There is no indication 
that, at that time, such manifestations began during the 
veteran's ACDUTRA service.  

In September 1999, Nikita Tregubov, M.D., indicated that it 
was possible that the veteran's current condition was related 
to his early complaints, particularly tingling down his left 
arm, on active duty (as was reported in February 1984).  She 
recommended that a further opinion by a cardiologist be 
obtained to assess this possible relationship.  

A December 1999 VA examiner reviewed the veteran's claims 
file, noting the veteran's reports of tachycardia and a 
diagnosis of Wolff-Parkinson-White syndrome while on Reserve 
duty in 1986.  

The examiner further noted that a search for medical records 
from Moody and MacDill AFBs, covering this alleged time 
period, was not successful.  

The VA examiner related the onset of the veteran's current 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome to his period of active duty in 1986, but noted that 
the opinion was based on the veteran's history.  

As indicated, the medical evidence of record quite clearly 
shows the onset of manifestations of the veteran's 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome in 1990, not during any period of service as private 
physicians rendered treatment.  

The veteran has reported that the onset and diagnosis of his 
disability was initially during service in 1986.  However, 
there is no medical evidence whatsoever to corroborate his 
claim.  

The two medical opinions of record concerning the onset of 
the veteran's condition were inconclusive.  Dr. Tregubov 
opined that it was possible that there was a relationship to 
early complaints on active duty (in 1984).  Such an opinion 
is too speculative and therefore has limited, if any, 
probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(a medical opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to 
establish a plausible claim).  

The VA examiner, on the other hand, clearly stated that 
tachycardia appeared initially during active duty in 1986.  
However, this opinion admittedly was based on the veteran's 
history and not on any corroborating medical records.  The 
Board is not bound to accept a medical opinion many years 
after service when an examiner relies on history provided by 
the veteran.  Black v. Brown, 5 Vet. App. 177 (1993); see 
also, Swann v. Brown, 5 Vet. App. 229 (1996).  

Additionally, it is noted that an opinion based on an 
inaccurate factual premise had no probative value.  LeShore 
v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  

As the basis for the VA examiner's opinion is the 
unsubstantiated medical history proffered by the veteran, the 
examiner's conclusion that the veteran's condition originated 
during service inherently lacks probative value as medical 
evidence of a nexus between service and a current medical 
diagnosis.  

Moreover, as noted previously, it would not be reasonable to 
obtain another medical examination regarding the etiology of 
the veteran's condition, given that the unavailability of 
Reserve service medical records upon which to base an 
opinion.  

In view of the foregoing, the Board finds that the medical 
records do not offer convincing evidence that the veteran has 
currently diagnosed disability manifested by supraventricular 
tachycardia and Wolff-Parkinson-White syndrome that was 
related to service.  38 C.F.R. § 3.303.  

While the VA examiner's opinion is supportive of the 
veteran's claim, the Board affords greater probative weight 
to the fact that there is no service medical evidence of 
complaints, treatment or diagnosis of the disability.  

Moreover, the reported history of Wolff-Parkinson-White 
syndrome having begun in 1987, as noted in private and VA 
medical records, is not corroborative of the veteran's claim 
of initial manifestations and diagnosis of the disability 
during active Reserve service in 1986.  In short, there is no 
credible evidence to demonstrate that the veteran's current 
disability became manifest during service.  

The Board has fully considered both the veteran's arguments 
and the evidence of record.  However, the Board finds no 
evidence of any complaints, treatment, or diagnosis of a 
disability manifested by supraventricular tachycardia and 
Wolff-Parkinson-White syndrome during any period of service.  

As a layman, the veteran is not shown to have expertise to 
offer an opinion as to any question involving medical 
diagnosis and causation presented in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome was first shown after service and had not been 
medically linked to service.  This condition was not incurred 
in or aggravated by service.  

As the preponderance of the evidence is against the claim of 
service connection for disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

